                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OLATUNJI RAHEEM,                                   Case No. 18-cv-06375-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ADOPTING REPORT AND
                                                 v.
                                   9                                                        RECOMMENDATION AND
                                                                                            DISMISSING CASE
                                  10     CONTRA COSTA COUNTY DOMESTIC
                                         RELATIONS,                                         Re: Dkt. No. 12
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Olatunji Raheem filed this case on October 12, 2018. [Dkt. No. 1]. On

                                  14   November 20, 2018, Magistrate Judge Jacqueline Scott Corley issued a screening order

                                  15   concluding that Mr. Raheem’s complaint failed Section 1915 review. [Dkt No. 10]. Mr. Raheem

                                  16   was given leave to amend his complaint but failed to do so, submitting only a letter citing in

                                  17   general several sections of 42 U.S.C. and attaching “documents specific to [his] case as proof that

                                  18   child support should be dismissed.” [Dkt. No. 11]. Magistrate Judge Corley reports that Mr.

                                  19   Raheem’s letter failed to cure the defects identified in the screening order and recommends that

                                  20   the complaint be dismissed. [Dkt. No. 12]. Objections were due by January 29, 2019. As of the

                                  21   date of this order, no objections have been filed.

                                  22          I find Judge Corley’s report thorough and correct; I adopt it in every respect. Accordingly,

                                  23   the complaint is dismissed without prejudice.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 4, 2019

                                  26
                                  27
                                                                                                    William H. Orrick
                                  28                                                                United States District Judge
